        Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 1 of 56




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

            - v. -                            S6 15 Cr. 379 (PKC)

GEOVANNY FUENTES RAMIREZ,

                              Defendant.




                     THE GOVERNMENT’S OPPOSITION TO THE
                       DEFENDANT’S POST-TRIAL MOTIONS




                                                AUDREY STRAUSS
                                                United States Attorney for the
                                                Southern District of New York
                                                One Saint Andrew’s Plaza
                                                New York, New York 10007


Jacob Gutwillig
Michael D. Lockard
Jason A. Richman
Elinor Tarlow
Assistant United States Attorneys
    Of Counsel
             Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 2 of 56




                                                     TABLE OF CONTENTS

THE TRIAL EVIDENCE ............................................................................................................... 2
     I. The Defendant Establishes a Cocaine Laboratory in Honduras ......................................... 2
     II. The Defendant Commits Acts of Violence to Help Leonel Rivera and Transports Multiple
            Drug Loads Totaling Over Approximately 1,000 Kilograms of Cocaine .................... 4
            A. The Cocaine Shipment from El Tigre, Honduras (425 – 530 kilograms) ...................... 5
            B. The Cocaine Shipment from Congressman Najera Montoya (500 – 570 Kilograms) ... 6
            C. The Cocaine Shipment to the Defendant’s Airstrip (425 – 500 Kilograms) ................. 7
     III.      The Defendant Murders A Law Enforcement Officer and Bribes A Judge After Police
                Raid His Laboratory ...................................................................................................... 8
     IV.       The Defendant Expands His Narcotics Trafficking, Seeks Assistance Collecting a
                Drug-Trafficking Debt, Murders Another Drug Trafficker ........................................ 10
     V. The Defendant Engages In Drug-trafficking Under the Protection of National Party
           Leaders, Including Juan Orlando Hernandez Alvarado .............................................. 12
     VI.       The Defendant Furthers His Violent Drug-Trafficking Business Through Corrupt
                Military and Police Contacts ....................................................................................... 14
            A. The Defendant Receives Support from Military Officials ........................................... 14
            B. The Defendant’s Corrupt Police Contacts ................................................................... 16
     VII. The Defendant’s Post-Arrest Admissions..................................................................... 17
PROCEDURAL HISTORY.......................................................................................................... 19
ARGUMENT ................................................................................................................................ 20
     I. The Evidence Overwhelmingly Established the Defendant’s Guilt ................................. 20
            A. Applicable Law ............................................................................................................ 20
                 1.         Rule 29 ............................................................................................................ 20
                 2.         Venue .............................................................................................................. 21
            B. Discussion .................................................................................................................... 21
                 1.         The Government Established That The Defendant Participated in the Charged
                            Conspiracies .................................................................................................... 21
                 2.         The Trial Evidence Showed the Defendant’s Participation in the Charged
                            Conspiracies Through His Arrest.................................................................... 27
                 3.         The Evidence Established the Defendant’s Use of Machineguns in
                            Furtherance of the Narcotics Conspiracy ........................................................ 32
                 4.         Venue Was Proper in the Southern District of New York .............................. 32
            Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 3 of 56




     II. A New Trial Is Not Warranted.......................................................................................... 40
          A. Applicable Law ............................................................................................................ 40
                1.        Rule 33 ............................................................................................................ 40
                2.        Defense Requests for Jury Instructions........................................................... 41
          B. Discussion .................................................................................................................... 42
                1.        Evidence from the Instagram and iCloud Accounts Was Properly Admitted 42
                2.        No Statute of Limitations Instruction Was Required ...................................... 48
                3.        Rivera’s Testimony Was Properly Admitted .................................................. 49
CONCLUSION ............................................................................................................................. 53




                                                                      ii
          Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 4 of 56




          The Government respectfully submits this memorandum in opposition to the motion by

defendant Geovanny Fuentes Ramirez (the “defendant”), pursuant to Rules 29 and 33 of the

Federal Rules of Criminal Procedure, for a judgment of acquittal or for a new trial (the “Motion”

(Dkt. No. 316)).

          First, the defendant seeks a judgment of acquittal under Rule 29, arguing that there was

insufficient evidence to support his conviction on any of the three counts of indictment S6 15 Cr.

379 (PKC) (the “Indictment”), and specifically that the evidence was insufficient to prove beyond

a reasonable doubt that the defendant conspired with Devis Leonel Rivera Maradiaga (“Rivera”);

that the defendant engaged in a continuing conspiracy after 2013; that the defendant possessed a

machinegun in furtherance of the narcotics conspiracy charged in Count One; and that venue was

improper in this District. This Motion ignores substantial trial evidence demonstrating each of

these points and establishing venue in this District. The defendant’s Rule 29 motion should be

denied.

          Second, the defendant moves for a new trial, under Rule 33, based on the Court’s rulings

admitting certain evidence seized from Instagram and iCloud accounts; permitting Rivera to testify

about certain statements made by the defendant’s co-conspirator, Melvin Sandres, a/k/a “Metro,”

and the defendant’s statements while in custody at the Metropolitan Correctional Center (the

“MCC”); and declining to give the defendant’s requested jury instruction about the applicable

statute of limitations. The evidentiary issues were the subject of extensive briefing, both in limine

and during trial, and the Court property admitted the electronic and testimonial evidence. The

defendant’s argument relating to statute of limitations misunderstands the relevant law and, as the
        Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 5 of 56




Court recognized during trial, was not necessary or required. The defendant’s Rule 33 motion also

should be denied.

                                   THE TRIAL EVIDENCE

       The trial evidence overwhelmingly established that the defendant was a violent narcotics

trafficker who produced and distributed thousands of kilograms of cocaine for importation into the

United States. To accomplish this massive level of drug distribution, the defendant partnered with

some of the most powerful drug cartels in Honduras and Mexico; relied on protection from high-

ranking Honduran officials, military personnel, and police; commanded men armed with military-

grade weapons, including machineguns and grenade launchers; controlled a cocaine laboratory

that produced huge quantities of cocaine, fueled by boat loads of cocaine base from South America;

controlled clandestine airstrips to receive planes filled with cocaine; bribed law enforcement

officials and politicians, including Juan Orlando Hernandez Alvarado (“Hernandez”), the

President of Honduras; and engaged in acts of violence, including five murders.

I.     The Defendant Establishes a Cocaine Laboratory in Honduras

       In the 2000s, the defendant and his drug-trafficking partner and co-conspirator, Sandres,

distributed kilogram-quantities of cocaine in Miami, Florida. (Tr. 283-84, 287). Sandres also was

a sicario—a hitman—for a drug-trafficking organization in Honduras known as the Cachiros and

provided security for shipments of cocaine arriving in Honduras by boat and by airplane and being

transported within Honduras. (Tr. 232).

       In approximately 2009 or 2010, the defendant and Sandres partnered to start a cocaine

laboratory located outside Choloma, Honduras, in the Cerro Negro region (the “Laboratory”). The

defendant’s workers at the Laboratory processed cocaine base that the defendant imported from




                                                2
        Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 6 of 56




Colombia by go-fast boat. (Tr. 291, 352-54). 1 The defendant secured the Laboratory with

approximately 20 or 30 men armed with AR-15s, AK-47s, and grenade launchers. (Tr. 291; see

also Tr. 668-71).

       Approximately two months after the defendant established the Laboratory, Sandres

introduced the defendant to Sandres’ cousin, Rivera, one of the leaders of the Cachiros. (Tr. 281,

285, 290-91, 352-54). The defendant, Rivera, and Sandres met inside the defendant’s car at a gas

station owned by Rivera in Omoa, Cortez Department, Honduras. (Tr. 285-86). Armed security

for the defendant, Sandres, and Rivera stood guard and each of the three men inside the car were

armed, including the defendant’s semiautomatic pistol and two short-barrel AR-15 semiautomatic

rifles. (Tr. 286-87). During that meeting, the defendant described the Laboratory, and explained

how his contacts in the military police and preventative police could help the Cachiros with

transporting cocaine shipments through Honduras. (Tr. 287-88). The defendant asked Rivera to

partner with him and Sandres in the Laboratory and to provide money for security and shipments

of cocaine base from Colombia. (Tr. 290). Rivera declined the request but agreed to buy two cars

from the defendant, paying about $50,000 more than they were worth. (Tr. 291-92).

       After the Omoa gas station meeting, Sandres met with Rivera at a car repair shop that the

Cachiros used to install traps in vehicles and to stash drug money. Sandres provided more details

about the defendant’s corrupt law enforcement connections, identifying Comisionado Martinez,




1
 On another occasion, the defendant showed Rivera a go-fast boat that the defendant had used to
import cocaine base, and subsequently modified to a fishing vessel. Rivera’s brother, Javier Rivera
Maradiaga, bought the boat from the defendant and gave it to Rivera, but Rivera found that the
concealed compartments made the boat handle poorly and he gave it to another trafficker. (Tr.
352-54).




                                                3
        Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 7 of 56




Colonel Motino, an officer named Nuila, and an officer named Rojas as particular corrupt

connections. (Tr. 295). 2 Comisionado Martinez refers to Ramon Aldaberto Martinez Hernandez

(“Martinez”), who served as a Comisionado (a high-ranking officer) in the Honduran National

Police (the “HNP”), including as the Director of Finance for the HNP. (Tr. 141, 135-36, 592; GX

502, 1208-T).

II.    The Defendant Commits Acts of Violence to Help Leonel Rivera and Transports
       Multiple Drug Loads Totaling Over Approximately 1,000 Kilograms of Cocaine

       A few months after Sandres’ meeting with Rivera at the repair shop, the defendant and

Sandres met again with Rivera, this time at a nightclub in Choloma owned by Sandres. (Tr. 299-

300). Sandres invited Rivera to the nightclub because the defendant wanted to meet with him.

(Tr. 300). The defendant, Sandres, and Rivera each came to the meeting with armed guards

carrying AR-15s and .9 millimeter handguns. (Tr. 300-01).

       During the meeting, the defendant told Rivera that he murdered the a boat mechanic who

owed Rivera approximately $40,000 because the mechanic had been “badmouthing” Rivera. (Tr.

301-02). The defendant explained that, with the help of a police chief in Acantilado, Honduras,

the defendant took the mechanic to the Honduras-Guatemala border and tortured him, including

by cutting off the mechanic’s finger and beating him in the face, before killing him with “two

mercy shots to the head.” (Tr. 302-03). The defendant then showed Rivera a photograph on his

phone, which Rivera recognized as the mechanic, face-up and bloodied. (Tr. 303-04). Sandres




2
 As discussed infra, the defendant kept personal and home contact information for Martinez and
numerous other high-ranking Honduran police, military, and government officials, which law
enforcement recovered from his phone at his arrest in 2020. See Trial Evidence, infra, Part VI.




                                              4
        Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 8 of 56




added that the defendant was “a good person to have on our side because . . . he can kill anyone

we want if we ask him to.” (Tr. 304-05).

       After the meeting at the nightclub, the defendant protected and transported three large drug

shipments for Rivera between approximately 2010 and 2012. For each of these three drug

shipments, the defendant and Sandres supplied a team of trucks and armed men to escort and guard

the freight truck transporting the cocaine, and the defendant made his network of corrupt police

contacts available for additional protection and assistance passing through checkpoints. (Tr. 328-

39). The defendant personally carried a Glock pistol that had been modified to fire automatically,

as well as an AR-15 assault rifle; and rode in a truck with a concealed trap to carry additional

weapons. (Tr. 293-94). The defendant’s security team carried numerous additional firearms,

including a 40mm grenade launcher, so that they could repel any efforts to interdict or steal the

cocaine shipment. (Tr. 310).

       A.      The Cocaine Shipment from El Tigre, Honduras (425 – 530 kilograms)

       The first cocaine shipment the defendant joined in with the Cachiros consisted of between

approximately 425 and 530 kilograms of cocaine sent by the Colombian cocaine trafficker Alfonso

Sierra-Vargas, a/k/a “Renteria,” to an airstrip in Eastern Honduras. (Tr. 305-06). Sierra-Vargas

used planes obtained from the United States to send cocaine shipments to the Cachiros Honduras.

(Tr. 327). After the Cachiros moved this cocaine shipment from the airstrip to a ranch near El

Tigre, Honduras, the defendant transported it across the country to the Los Valles cartel 3—at the



3
 In December 2013, Miguel Arnulfo Valle Valle and his brother Luis Alonso Valle Valle (the
“Valles”), the leaders of the Los Valles cartel, and others, were charged with cocaine-importation
conspiracy in the Southern District of Florida. See No. 13 Cr. 20897 (S.D. Fla. Dec. 4, 2013). In
June 2014, the Valles and others were charged with drug-trafficking offenses in the Eastern District



                                                 5
        Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 9 of 56




time, one of the most powerful drug-trafficking organizations in Honduras—near the Guatemalan

border on the western edge of Honduras. (Tr. 307-313; GX. 501).

       The defendant met at the El Tigre ranch with Rivera, Sandres and two of his armed guards,

a truck driver, and an individual known as “Yuca,” who worked for Sierra-Vargas. (Tr. 307-08).

Everyone was armed, including the defendant, who was carrying an AR-15 and a green Glock with

a selector switch for automatic firing. (Tr. 308; see also Tr. 1011-12). The defendant and Sandres

arrived at the ranch with a car that had a hidden compartment that contained additional weapons

for the transport. (Tr. 308). The defendant organized a convoy of three or four security cars to

safeguard the truck carrying the cocaine. The defendant assured Rivera that, if he encountered a

checkpoint or a military operation, the defendant would call Martinez to remove the checkpoint.

(Tr. 309). If there were an attack on the convoy, the defendant told Rivera, he always carried AR-

15s and grenade launchers and would be able to repel any attack. (Tr. 310). The defendant

successfully delivered this drug shipment to the Los Valles cartel. Rivera paid the defendant and

Sandres, together, one payment of approximately $60,000 or $70,000 in cash. (Tr. 315).

       B.      The Cocaine Shipment from Congressman Najera Montoya (500 – 570
               Kilograms)

       Approximately three to four months later, the defendant worked with Rivera on a cocaine

shipment of between approximately 500 and 570 kilograms of cocaine sent by plane to an airstrip

in Eastern Honduras controlled by former Honduran Congressman Fredy Renan Najera Montoya




of Virginia. See No. 14 Cr. 135 (E.D. Va. June 19, 2014). Honduras extradited the Valles in
December 2014. The Valles pleaded guilty to the charges in both Districts in 2016, and each was
sentenced principally to 30 years’ imprisonment.




                                                6
        Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 10 of 56




(“Najera”). 4 (Tr. 317-318). Like the prior cocaine shipment, the Colombian Sierra-Vargas cartel

supplied the cocaine and it was delivered to the Los Valles cartel. (Tr. 318).

       After the Cachiros moved the cocaine shipment from Najera’s airstrip to a ranch near

Tocoa, Honduras, the defendant further transported it across the country west to the Los Valles

cartel, near the Guatemalan border. (Tr. 319-20). The defendant and Sandres protected the cocaine

using the same vehicles, weapons, and tactics the defendant used in cocaine shipment. (Tr. 320).

Rivera again paid the defendant in cash for his role in transporting the drugs. (Tr. 321).

       C.      The Cocaine Shipment to the Defendant’s Airstrip (425 – 500 Kilograms)

       In approximately 2012, the defendant worked with Rivera on a cocaine shipment consisting

of between approximately 425 and 500 kilograms of cocaine that Fernando Josue Chang Monroy,

a/k/a “Jack,” 5 sent to Honduras on a U.S.-registered plane. The cocaine-laden aircraft landed at

an airstrip near Choloma controlled by the defendant and an associate known as “Compita.” (Tr.

322-23, 326-27, 355). A worker for the Cachiros, standing lookout on the highway where the




4
 Najera pled guilty to conspiring to import cocaine in to the United States, in violation of Title 21,
United States Code, Section 963; using firearms in furtherance of his drug-trafficking offense, in
violation of Title 18, United States Code, Section 924(c); and participating in a conspiracy to carry
and use machineguns and destructive devices in furtherance of his drug-trafficking offense, in
violation of Title 18, United States Code, Section 924(o). He is scheduled to be sentenced by
Judge Gardephe on June 11, 2021. See United States v. Fredy Renan Najera Montoya, 15 Cr. 378
(PGG).
5
 In December 2015, Chang Monroy was extradited from Guatemala and charged with cocaine-
importation conspiracy and money laundering offenses in the Eastern District of Virginia. See
United State v. Fernando Josue Chang Monroy, 3:14-cr-00075-HEH-1 (E.D.V.A. June 3, 2014).
Chang Monroy pleaded guilty to those charges pursuant to a cooperation agreement with the
United States Attorney’s Office in the Eastern District of Virginia. Chang Monroy testified as a
Government witness at the October 2019 trial of Juan Antonio Alvarado Hernandez (“Tony
Hernandez”). See United States v. Juan Antonio Alvarado Hernandez, S2 15 Cr. 379 (PKC).




                                                  7
        Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 11 of 56




defendant would bring the cocaine out from the airstrip, was detained by Honduran police. (Tr.

327). The defendant called on Comisionado Martinez to try to get the worker released, but

Martinez reported back that the arresting officer had not heard Martinez when he called. (Tr. 327-

28). The defendant then called Leopoldo Crivelli, the Mayor of Choloma, to secure the worker’s

release. (Tr. 8). The arresting officers released the worker on the spot and returned his weapon to

him. (Id.).

       The defendant transported the cocaine near the Guatemalan border and delivered it to

Chang Monroy, so that Chang Monroy could deliver it to Mexican buyers responsible for

importing the drugs into the United States. (Tr. 323). Like the previous two cocaine shipments,

the defendant assisted Rivera in transporting the cocaine by truck. (Tr. 324-25). Jack paid Rivera

in cocaine (not cash), giving him 10% of the total shipment of cocaine; in turn, Rivera paid the

defendant in cocaine for his role in the drug transaction. (Tr. 325).

III.   The Defendant Murders A Law Enforcement Officer and Bribes A Judge After
       Police Raid His Laboratory

       In approximately 2011, during the time period the defendant was protecting and

transporting half-ton cocaine shipments for the Cachiros, Honduran law enforcement raided the

Laboratory. (Tr. 339, 341, 664). Law enforcement did not find drugs or the defendant at the

Laboratory because the defendant was warned in advance by Jose Miguel Handal Perez, a/k/a

“Chepe Handal,” a prolific drug trafficker based in San Pedro Sula, Honduras. 6 (Tr. 331). After



6
  On April 9, 2013, the U.S. Department of the Treasury’s Office of Foreign Assets Control
(“OFAC”) designated Chepe Handal as a Specially Designated Narcotics Trafficker. OFAC also
designated Handal’s spouse, father, and several of Handal’s companies located in San Pedro Sula,
Honduras. See U.S. TREASURY DEPT., Treasury Designates Honduran Drug Traffickers (Apr. 9,
2013), available at https://www.treasury.gov/press-center/press-releases/Pages/jl1888.aspx.




                                                 8
        Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 12 of 56




the Cachiros declined the defendant’s offer to invest in the Laboratory, the defendant partnered

with Handal to secure investments in cocaine base to be processed at the Laboratory and access

to Handal’s own network of corrupt law enforcement contacts in the San Pedro Sula area to protect

the Laboratory’s operations. (Tr. 331-32). In addition to Handal’s warning, “Polito” Crivelli, the

son of Coloma Mayor Leopoldo Crivelli (Tr. 331), leaked a police investigation of the Laboratory

to the defendant. After the raid, the defendant left Choloma for approximately a month or two to

avoid possible arrest. (Tr. 671-72; 811).

       A few months later, the police officer who organized the Laboratory raid was drinking at

Sandres’ nightclub in Choloma, tragically unaware that he was in the proverbial lion’s den. (Tr.

342). The defendant and Sandres, however, realized who the officer was and kidnapped and

murdered him. (Tr. 342). The defendant, Sandres, and the defendant’s sicarios took the officer to

Laguna de Ticamaya, a lake outside Choloma. (Tr. 342-43, GX 503). The defendant and his

confederates tortured the officer, beating him up, hitting him in the face, and putting a plastic bag

over his head to suffocate him. (Tr. 343-44). Pins were put through the officer’s fingers and his

hands were beaten with a pistol. (Tr. 344). The officer “was asking for them not to kill him

because he had a daughter, a small daughter whom he did not want to leave orphan.” (Tr. 344).

The purpose of this brutal torture was interrogation: the defendant wanted to know if his money

launderer and benefactor, Fuad Jarufe, had been implicated in the investigation relating to the

Laboratory. (Tr. 344-46). After the defendant was satisfied that the officer had “told them the

truth” about the investigation (Tr. 354)—namely, that Jarufe’s name had not been mentioned—the

defendant killed the officer, firing “three mercy shots to his head.” (Tr. 346).




                                                 9
       Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 13 of 56




       The defendant also bribed a high-ranking Honduran judge to obstruct the investigation

relating to the Laboratory. Approximately 30 to 40 days after the raid, the defendant went to the

offices of Graneros, the grain company located in Choloma, headed by Jarufe, which the defendant

used to launder the proceeds of his drug trafficking. (Tr. 654-55). While there, the defendant met

with Julio Cesar Barahona, then the President of the Judiciary in Honduras, a position appointed

by the President of Congress, then Juan Orlando Hernandez. (Tr. 679, 742). Upon his arrival,

Barahona stated that he had been sent by the “boss” so that he could “help out” the defendant. (Tr.

680). Barahona met with the defendant in Jarufe’s office, and, at the conclusion of their meeting,

Jarufe instructed Jose Sanchez, a Graneros accountant who witnessed the meeting, to make out a

check to Barahona in the amount of 30,000 lempiras from the defendant’s Graneros account. (Tr.

680-82). The defendant repaid Graneros in cash payments consisting of $20 bills. (Tr. 682). 7

IV.    The Defendant Expands His Narcotics Trafficking, Seeks Assistance Collecting a
       Drug-Trafficking Debt, Murders Another Drug Trafficker

       With his Laboratory back up and running, and protected from further interference, the

defendant expanded his narcotics trafficking. In approximately 2013, the defendant, Sandres, and

Javier Choloma, and Rivera met to discuss a proposed shipment of cocaine. (Tr. 356). Javier

Choloma a former official from the administration of Honduran President Roberto Micheletti. (Tr.

356). During the meeting, the defendant and Sandres asked Rivera to lend them $1 million to




7
  As a precaution against the possibility of a national police investigation relating to the
Laboratory, the defendant and Sandres also transferred nominal ownership of Atletico Choloma,
a soccer club, to a straw owner, Javier Choloma. (Tr. 358-59). See also INSIGHT CRIME, Why Are
So Many Honduras Soccer Bosses Involved in Crime? (Dec. 15, 2015), available at
https://insightcrime.org/news/analysis/why-are-so-many-honduras-soccer-bosses-involved-in-
crime/ (describing, inter alia, the 2015 arrest of Atletico Choloma’s President, Javier Hernandez).




                                                10
        Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 14 of 56




invest in an approximately 2-ton drug shipment of from Colombia. (Tr. 357). Javier Choloma

later told Rivera that the cocaine would arrive at Puerto Cortes, where Jarufe had a contact at the

port. (Tr. 357). Rivera decided not to lend the defendant and Sandres the $1 million, which led to

a rift. (Tr. 358, 368). In approximately 2013, Rivera met with “Juanito” Guzman, a representative

of the Sinaloa cartel, then the largest drug cartel in Mexico and headed by Juanito’s cousin, Joaquin

“Chapo” Guzman. (Tr. 360-61). During that meeting, Juanito described the defendant’s business

with the Sinaloa cartel. In approximately 2012 or 2013, the defendant supplied the cartel at least

three tons of cocaine, in three shipments of approximately 500, 1,000, and 1,500 kilograms,

respectively. (Tr. 361-62). The third shipment the defendant and Sandres sold to the Sinaloa cartel

was wet, degrading its quality lowering the price for which the cocaine could be sold. (Tr. 362).

       The defendant also worked with other drug traffickers during this period. In or about 2012

or 2013, the defendant provided another drug trafficker, Edgar Rios, a/k/a “Pluto,” with 100

kilograms of cocaine on consignment, meaning that Rios would sell the drugs and pay the

defendant from the proceeds. (Tr. 363-64). However, because the cocaine was low quality, Rios

could not sell it and was unable to pay back the defendant. (Tr. 364). As a result, the defendant

and Sandres contracted a sicario named “Vaquero” to murder Rios. (Tr. 364-65).

       The defendant committed two more drug-related murders in or about 2012 or 2013. Two

assassins murdered Sandres’ brother over a cocaine debt, and the defendant located and murdered

them in revenge. (Tr. 347-52). The defendant, Sandres, and Juan Manuel Avila-Meza, 8 then a




8
 Avila-Meza pled guilty to conspiring to import cocaine into the United States, in violation of
Title 21, United States Code, Sections 959(c) and 963. In March 2021, he was sentenced to 144
months’ imprisonment. See United States v. Juan Manuel Avila-Meza, 15 Cr. 174 (LGS).




                                                 11
       Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 15 of 56




member of the Honduran National Police, found the two victims out driving. The defendant and

Avila-Meza used their cars to box the victims in, took them out of their car and kidnapped them.

(Tr. 349-50). The victims were taken to took them to a ranch in Naco, Cortés, Honduras. (Tr. 350).

There, the defendant, Sandres, and Avila-Meza beat, tortured, and shot the victims. (Tr. 350). The

defendant poured gasoline on the two men, and Avila-Meza lit them on fire. (Tr. 350-51).

V.     The Defendant Engages In Drug-trafficking Under the Protection of National Party
       Leaders, Including Juan Orlando Hernandez Alvarado

       The defendant conspired with politicians, ranging from local to national officials. As

described above, these officials included Leopoldo Crivelli, the mayor of Choloma, and Barahona,

a high-ranking Honduran judge. The defendant also conspired with Hernandez, the current

President of Honduras.

       In or about 2013, while Hernandez was running for President of Honduras, the defendant

entered into a cocaine-trafficking partnership with Hernandez. whom he called by the nickname

“Juancho.” (Tr. 691-701). Graneros’ accountant saw the defendant meeting with Hernandez—

who regularly visited Graneros to collect “quotas” of purported campaign contributions from

Jarufe—twice, where the defendant paid Hernandez bribes totaling approximately $25,000 and

discussed the Laboratory. (Id.). During the first meeting, Hernandez asked the defendant for access

to the Laboratory because it was a short distance from Puerto Cortez, Honduras’ largest port city.

(Id.). The defendant agreed and, in exchange, Hernandez told the defendant that the Honduran

police and military would protect the defendant’s cocaine shipments and protect the defendant

from prosecution. (Id.). Specifically, Hernandez advised the defendant “not to worry about the

law because Attorney General [Oscar] Chinchilla had been appointed to protect them and also the

drugs transportation through the different routes, and that these transportations will have the




                                                12
        Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 16 of 56




protection of the military and the police, and that they would handle security of the drugs, and that

by the time the United States came to know the truth, they would have amended the law in their

favor because [President of the Honduran Congress Mauricio] Oliva and Chinchilla were already

on it, they’d be untouchable.” (Tr. 694). Hernandez then said that he and the defendant would

“[stuff the] drugs up the gringos’ noses, and they’re never even going to know it,” which Sanchez

understood as “[a] mockery of the United States people.” (Tr. 694, 698). Hernandez told the

defendant to report to Juan Antonio Alvarado Hernandez (“Tony Hernandez”), Hernandez’s

brother and at the time a major Honduran drug-trafficker. (Tr. 694-95). 9 At the conclusion of this

first meeting, the defendant gave Hernandez a $15,000 cash bribe. (Tr. 696). During the second

of the two meetings, after the defendant and Hernandez discussed politics, the defendant gave

Hernandez a $10,000 bribe. (Tr. 701). The defendant maintained a relationship with Hernandez

and Gutierrez, the latter of whom maintained photographs in his iCloud account depicting himself

and Hernandez, as well as of Hernandez and Martinez. (GX 915, 918).

       And the defendant continued to meet with, and pay bribes to, Hernandez. (Tr. 389). As the

defendant admitted to Rivera, the defendant met Hernandez twice in 2019. The defendant met

Hernandez at Graneros and gave Hernandez a bribe of approximately 450,000 lempiras. The

defendant met Hernandez again in the Honduran capital and paid him a second, unspecified bribe.




9
  In October 2019, following trial, Tony Hernandez was convicted of cocaine importation
conspiracy, in violation of Title 21, United States Code, Section 963; possession of machineguns
and destructive devices in furtherance of that conspiracy, in violation of Title 18, United States
Code, Section 924(c); and conspiracy to possess machineguns and destructive device, in violation
of Title 18, United States Code, Section 924(o). On March 30, 2021, this Court sentenced Tony
Hernandez principally to life imprisonment. See United States v. Juan Antonio Hernandez
Alvarado, S2 15 Cr. 379 (PKC).




                                                 13
        Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 17 of 56




(Tr. 389). Both bribes were for protection so that the defendant would not be arrested in Honduras.

(Tr. 389). Data on the defendant’s phone from the navigation application Waze reflects that, on

or about May 29 and June 12, 2019, after filings in the Tony Hernandez prosecution disclosing

that Hernandez was an investigative target, the defendant traveled to Casa Presidencial, the

Presidential residence. (Tr. 869-71; GX 201-201). The defendant also met, at Hernandez’s

direction, with Martinez and a senior Honduran Air Force officer to discuss a money-laundering

company that Hernandez wanted the defendant to sell to him. (Tr. 387-88).

VI.    The Defendant Furthers His Violent Drug-Trafficking Business Through Corrupt
       Military and Police Contacts

       The defendant’s drug trafficking operation thrived, in part, because of his corrupt contacts

in the military and the police.

       A.      The Defendant Receives Support from Military Officials

       The defendant received support from the highest levels of the Honduran military. Rene

Orlando Ponce Fonseca, a Honduran general and leader of the 105th Battalion in San Pedro Sula,

later the head of FUSINA (a Honduran anti-drug multi-agency task force) for the Honduran north

coast (Tr. 595), and later the head of all military forces in Honduras, provided the defendant with

assistance, military equipment, uniforms, and weapons. In approximately 2014, after the two

meetings at Graneros in 2013 at which the defendant bribed Hernandez, Sanchez found a box at

Graneros that contained “police vests and Army and police uniforms,” along with “a piece of paper

inside the box that said ‘for Geovanny Fuentes,’ and on the side of it was something like a seal

that said ‘105th Brigade.’” (Tr. 705). Sanchez testified that the police/military vests he found in

the box, with a note addressed to the defendant, were similar to an image identified on Gutierrez’s

iCloud account depicting the defendant wearing a police/military-type vest. (Tr. 705, GX 917).




                                                14
       Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 18 of 56




Thereafter, on a different occasion, the defendant showed Sanchez a “heavy military-grade

weapon” that he had received from the military. (Tr. 707). Like the police/military-type vests,

Gutierrez’s iCloud account contains numerous images depicting a military-style AR-15 rifle with

a “Navy insignia.” (See, e.g., GX 901, 929; Tr. 107-08). Years later, in January 2021, after the

Government had filed its initial motions in limine on January 8, 2021, Gutierrez exchanged

messages with another co-conspirator in which Gutierrez acknowledged that the Government had

correctly identified the green rifle that the Honduran military had given to the defendant. (GX

935-T at Rows 15-21). In addition to Ponce Fonseca and the 105th Brigade, other of the

defendant’s military contacts include Colonel Leandro Flores, head of an anti-gang unit; and

Colonel Melgar, a commander in an anti-narcotics multi-agency task force. (GX502).

       The defendant also received information and support from members of the Honduran

military. Lieutenant Colonel Salgado, a/k/a “Comanche,” provided the defendant with information

about law enforcement activities. The defendant maintained Comanche’s contact information in

his phone (Tr. 154; see also GX 504) and, on or about November 6 and 7, 2019, the two

communicated about drug-related activities, including drug-related murders. (See, e.g., GX 201-

6 at Rows 10-14). On or about November 18, 2019, the defendant and Comanche also exchanged

messages about the Los Valles cartel. Comanche sent the defendant a news article about a son of

Arnulfo Valle Valle having been murdered in Copan, to which the defendant responded:

 Defendant          Arnulfo’s son was nailed.
 Comanche           Yeah, man, it’s fucked up.
 Defendant          The competition. Or the cops.
                    It’s the end for these people, comanche.

(GX 201-8 at Rows 3-9).




                                              15
        Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 19 of 56




       B.      The Defendant’s Corrupt Police Contacts

       As described above, the defendant maintained corrupt police contacts who assisted him in

his drug trafficking activities, including Martinez, a high-ranking HNP officer. (Tr. 141, 135-36,

592; GX 502, 1208-T). The defendant’s drug partnership with Martinez continued up to the time

of the defendant’s arrest. In April 2015, Martinez shared information about a murder investigation

with Geovanny Daniel Gutierrez (“Gutierrez”), one of the defendant’s sons and co-conspirators,

in order to find out if the victims were the defendant’s bodyguards. (GX 933-T at 3-4).

       On or about February 25, 2020, Martinez provided the defendant with specific instructions

about how to determine whether his phone was being wiretapped, and how to remove any such

wiretap—i.e., how to destroy evidence.

 Martinez            1st step
                     *#21# if it’s tapped
                     2nd step
                     *#62# if the calls are being forwarded
                     3rd step
                     ##002# to untap calls
 Defendant
 Martinez            To see if you have been tapped
                     Already *#06#
                     You will see the IME and if you
                     See / 1, you have been tapped
                     Once, and so on.

(GX 201-14-T at 4; see also Tr. 143-46). Later in the same conversation, also on or about February

25, 2020, the defendant told Martinez how another of the defendant’s police contacts had warned

the defendant about talking so openly on the phone because of wiretaps: “[M]y friend over there

told me that, that they were checking us out, that they had us, uh, there, that they were listening to

us, that I should not be talking so much crap.” (GX 201-14-T at 5). Martinez’s instructions for

defeating wiretaps also appeared in Gutierrez’s phone. (GX 928).




                                                 16
       Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 20 of 56




       Other police contacts of the defendant’s include Wilson Antonio Alvarenga Nunez, a

member of the Direccion de Logistica for the national police; Raul Martinez Alvarado, a national

police officer; subcomisionado Munguia Antunez; and a subcomisionado Sauceda.

VII.   The Defendant’s Post-Arrest Admissions

       On March 1, 2020, the defendant was arrested in Miami, waived his Miranda rights, and

made incriminating statements to law enforcement. 10 For example, the defendant admitted to

knowing and having relationships with his key drug-trafficking co-conspirators:

       •   The defendant said he had known Sandres for a long time; that he had heard from
           others, including media reporting and Martinez, that Sandres engaged in drug
           trafficking with the Cachiros; that Sandres owned a nightclub in Choloma, which the
           defendant went to “several times”; that “sometimes there were meetings” at the
           nightclub; and that Sandres introduced the defendant to Rivera.

       •   The defendant admitted to knowing Vaquero, who the defendant said “started working
           with Sandres . . . like in security”; “threaten[ed] one [of the defendant’s] sons”; “was a
           hitman”; and was later killed.

       •   The defendant admitted to knowing Chepe Handal very well; that Chepe Handal
           “studied” commerce with the defendant; that Chepe Handal was “very close” with
           Jarufe; and that Chepe Handal did “drug trafficking stuff” for a living.

       •   The defendant said that he knew Rios; that he met Rios in Choloma; that “at the end
           we realized that [Rios] was involved in drug trafficking things”; and that Rios was
           killed.

       •   The defendant said he met Rivera and his brother, Javier Rivera, and that Javier
           Rivera’s daughter married the defendant’s son, but he claimed that he never did
           anything illegal with them. The defendant also said that he had a meeting with Rivera
           at a gas station that Rivera owned in Omoa, Cortés, which the defendant went to
           because it was close to a “marina” at “Acantilados.” The defendant also said that he


10
   The interview was conducted in Spanish, and English translations of the defendant’s statements
were received in evidence. Certain portions of this interview, as well as the corresponding
translated transcript, were admitted as evidence at trial: GX 401-T, 401-TR, 401-1, 402, 402-T,
401-3, 401-4, 401-5, 401-6, 401-8, 401-9, 401-10, 401-12, 401-13, 401-14, 401-15, 401-16, 401-
17, 401-19, 401-20, 401-21, 401-22, 401-23, 401-24, 401-24-R, 401-25, and 401-26.




                                                17
       Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 21 of 56




           sold Rivera two cars for tens of thousands of dollars, which Rivera paid for in two
           installments of U.S. currency.

       •   The defendant admitted to knowing Jarufe very well; that Jarufe had financed one of
           the defendant’s businesses with loans; and that Jarufe was a financial supporter of
           Hernandez.

       •   The defendant admitted that Hernandez was at Graneros “all the time” when Hernandez
           was campaigning.

       •   The defendant admitted to having relationships with several police officers, including
           Martinez and “the Saucedas,” with one of whom the defendant said he was particularly
           close.

       The defendant also made admissions about the Laboratory in “Cerro Negro.”               The

defendant said that “[m]any years ago, there was a lab that was discovered in one of the properties

that belonged to [Jarufe]” and that the lab was “supposedly” for “cocaine” but “nothing was found

there.” He also said that when law enforcement raided the Laboratory, he gave a statement to law

enforcement because he “provided maintenance” to a “coffee plantation” located on the property.

The defendant also admitted that at some point the property with the Laboratory belonged to him

because Jarufe “gave it to [him].” (See GX 401-TR at 11-14, GX 409).

       Additionally, at the time of his arrest, the defendant had multiple police and military

contacts in his cellphone, including “Comisionado Martinez,” identified as Ramon Aldaberto

Martinez Hernandez, a former police Comisionado and the director of finance for the Honduras

National Police until approximately 2017. (GX 502, 1208, 1208-T). 11




11
  After Martinez was identified in a pretrial in limine filing as the author of WhatsApp chats with
the defendant based on his LinkedIn page, the page was taken down in an apparent attempt by
Martinez to remove evidence of his participation in the conspiracy. (Tr. 225-227; see also ECF
No. 224 at 38, 44-45; ECF No. 250 at 5).




                                                18
       Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 22 of 56




                                  PROCEDURAL HISTORY

       On February 28, 2020, the defendant was charged by sealed complaint with narcotics and

firearms offenses. (See ECF No. 1, the “Complaint”). On June 3, 2020, a grand jury sitting in this

District returned the Indictment, charging the defendant in three counts. Count One charged the

defendant with conspiring to import cocaine to the United States; to manufacture, distribute, or

possess with intent to distribute cocaine knowing, intending, or having reasonable cause to believe

it would be imported to the United States; and to distribute or possess with intent to distribute

cocaine on board a U.S.-registered aircraft, in violation of Title 21, United States Code, Section

963. Count Two charged the defendant with possessing machineguns and destructive devices

during and in relation to the drug trafficking crime charged in Count One, in violation of Title 18,

United States Code, Section 924(c). Count Three charged the defendant with conspiring to possess

machineguns and destructive devices during and in relation to the drug trafficking crime charged

in Count One, in violation of Title 18, United States Code, Section 924(o)

       Trial commenced on March 8, 2021. The Government concluded its case-in-chief on

March 18, 2021. At the close of the Government’s case, the defendant moved, pursuant to Federal

Rule of Criminal Procedure 29, for a verdict of acquittal. (Tr. 1024). Specifically, the defendant

argued that there had been no evidence presented within the five-year period prior to the Indictment

being returned in May 2020. (Tr. 1024-6). This Court denied the defendant’s motion, subject to

renewal in a post-verdict motion. (Tr. 1026). On March 22, 2021, the jury convicted the defendant

of all counts. For both Counts Two and Three, the jury found that the offenses involved a

machinegun but did not find that the offenses involved a destructive device.




                                                19
        Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 23 of 56




                                           ARGUMENT

I.     The Evidence Overwhelmingly Established the Defendant’s Guilt

       A.      Applicable Law

               1.      Rule 29

       Federal Rule of Criminal Procedure 29(a) provides that a “court on the defendant’s motion

must enter a judgment of acquittal of any offense for which the evidence is insufficient to sustain

a conviction.” However, “[a] defendant bears a heavy burden in seeking to overturn a conviction

on grounds that the evidence was insufficient.” United States v. Cruz, 363 F.3d 187, 197 (2d Cir.

2004). “[I]t is the responsibility of the jury—not the court—to decide what conclusions should be

drawn from evidence admitted at trial.” Cavazos v. Smith, 565 U.S. 1, 2 (2011). A Rule 29 motion

“does not provide the trial court”—or, on review, the court of appeals—“with an opportunity to

substitute its own determination of . . . the weight of the evidence and the reasonable inferences to

be drawn for that of the jury.” United States v. Anderson, 747 F.3d 51, 59-60 (2d Cir. 2014)

(quotation marks omitted). The evidence must be viewed “in a light that is most favorable to the

government, and with all reasonable inferences resolved in favor of the government.” United

States v. Persico, 645 F.3d 85, 104 (2d Cir. 2011) (quotation marks omitted). A court “may reverse

a guilty verdict only if evidence that the defendant committed the crime is nonexistent or so meager

that no reasonable jury could find guilt beyond a reasonable doubt.” United States v. Ng, — F.3d

—, 2019 WL 3755676, at *11 (2d Cir. Aug. 9, 2019) (quotation marks omitted).

       With respect to a conspiracy conviction, the deference accorded a jury’s verdict is

“especially important” because “a conspiracy by its very nature is a secretive operation, and it is a

rare case where all aspects of a conspiracy can be laid bare in court with the precision of a surgeon’s




                                                  20
        Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 24 of 56




scalpel.” United States v. Santos, 541 F.3d 63, 70 (2d Cir. 2008) (quotation marks omitted). “[T]he

conspiratorial agreement itself may be established by proof of a tacit understanding among the

participants, rather than by proof of an explicit agreement . . . .” United States v. Desimone, 119

F.3d 217, 223 (2d Cir. 1997).

               2.      Venue

       The Government bears the burden of proving, by a preponderance of the evidence, that

venue exists. United States v. Stephenson, 895 F.2d 867, 874 (2d Cir. 1990). 18 U.S.C. § 3238

provides, in relevant part, that, “[t]he trial of all offenses begun or committed … out of the

jurisdiction of any particular State or district, shall be in the district in which the offender, or any

one or two or more joint offenders, is arrested or is first brought[.]” 18 U.S.C. § 3238; see also

United States v. Miller, 808 F.3d 607, 616-21 (2d Cir. 2015); United States v. Herbert, No. 03 CR.

211 (SHS), 2005 WL 106909, at *1 (S.D.N.Y. Jan. 19, 2005) (denying motion of a defendant

convicted of narcotics offenses where the defendant was first brough into the United States in the

Southern District of New York).

       B.      Discussion

               1.      The Government Established That The Defendant Participated in the
                       Charged Conspiracies

       The defendant argues that the evidence was “insufficient to establish [the defendant’s]

membership in, and intentional participation in, the charged conspiracies even prior to 2013.”

(Mot. at 8-10). This argument was made to, and rejected by, the jury.

       The defendant was part of a wide-ranging conspiracy to traffic tons of cocaine for

importation into the United States. The defendant was not, as he argues, a spoke on the Cachiros’

hub. (Mot. at 10-12). The defendant’s cocaine importation conspiracy began in the 2000s with




                                                  21
       Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 25 of 56




Sandres, when they imported cocaine to Miami for distribution. Subsequently, the defendant ran

his own cocaine production facility, the Laboratory, where he and produced tons of cocaine. The

defendant partnered with the Cachiros and the Los Valles cartel to transport cocaine; with Najera,

Compita, and Chang-Monroy to receive cocaine-laden aircraft; with Honduran police and

politicians to protect cocaine loads and the Laboratory; and with Chepe Handal to secure cocaine

base for, and operate, the Laboratory. The defendant bought cocaine and cocaine base from South

American suppliers and sold cocaine to the Sinaloa cartel, to Pluto, and to Hernandez. The

defendant was an important link in a massive cocaine distribution chain, the end goal of which was

to import cocaine into the United States.

       The defendant argues, first, that the evidence was insufficient to prove that he conspired

with Rivera. (See Mot. at 8-9). In addition to being factually inaccurate, this legal contention is

foreclosed by our binding precedent. In assessing sufficiency arguments, this Court must defer to

the jury’s assessment of witness credibility. United States v. Coplan, 703 F.3d 46, 62 (2d Cir.

2012). More specifically, we have emphasized that it is “well established that a federal conviction

may be supported ‘by the uncorroborated testimony’ of even a single accomplice witness ‘if that

testimony is not incredible on its face and is capable of establishing guilt beyond a reasonable

doubt.’” United States v. Florez, 447 F.3d 145, 155 (2d Cir. 2006) (quoting United States v.

Parker, 903 F.2d 91, 97 (2d Cir. 1990)). The defendant fails to explain persuasively why Rivera’s

testimony could not be credited, and relied upon, by the jury. Rivera was the subject of more than

a day of vigorous, wide-ranging cross-examination by defense counsel, in which counsel sought

to undermine his credibility and attack his character. There is no evidence that Rivera “lied under

oath on multiple occasions,” that his memory was inconsistent, or that he was coached by the




                                                22
        Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 26 of 56




Government. (See Mot. at 8-9). The defendant fails even to cite a single purported example of

these allegations. Defense counsel questioned Rivera, in detail, on the 78 murders to which he has

admitted and the tons of cocaine he has trafficked. Based on its verdict, the jury ultimately credited

Rivera’s testimony, which was corroborated by other witnesses and exhibits admitted into

evidence. Rivera’s testimony was corroborated by the testimony of Sanchez, who also saw the

defendant’s guarded Laboratory (Tr. 668-71), who witnessed his money laundering (Tr. 654-55),

who confirmed the defendant’s high-level military and police connections (Tr. 703-04, 707), and

who witnessed the defendant’s bribes to Hernandez, the President-to-be (Tr. 696-97, 701).

Rivera’s testimony was corroborated by the defendant’s cellphone, which was replete with

evidence of his corrupt police, military, and political contacts, including Martinez, Hernandez, and

many others. (See, e.g., GX 502). Rivera’s testimony also was corroborated by the defendant’s

communications with his co-conspirators about deleting wiretaps (GX 201-14-T; see also Tr. at

143-46), and the Los Valles cartel (GX 201-6). The defendant himself corroborated Rivera in the

defendant’s own post-arrest admissions, where he acknowledged, among other things, that he

knew several of his co-conspirators, including Sandres, the Cachiros, Chepe Handal, Rios,

Vaquero, Jarufe, and Hernandez, whom the defendant admitted was at Graneros frequently when

Hernandez was campaigning for President, and the exact time and place where the defendant and

Hernandez conspired to traffic cocaine from the Laboratory through Puerto Cortes under the

protection of the Honduran military, police, and government officials. See supra VIII. The jury

reasonably could have relied on any, or all, of this evidence, in addition to Rivera’s testimony, in

finding that the defendant was a member of the charged conspiracies. See, e.g., United States v.




                                                 23
        Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 27 of 56




Brown, 937 F.2d 32, 37 (2d Cir. 1991) (“Juries are free to choose any one of a host of reasonable

interpretations in inferring criminal intent.”).

        Additionally, the defendant’s challenge to Rivera’s credibility is misplaced in a Rule 29

motion. Credibility is a quintessential question for the jury. “It is not for the court on a Rule 29

motion to make credibility determinations.” United States v. Autori, 212 F.3d 105, 118 (2d Cir.

2000). Moreover, it is “well established that a federal conviction may be supported ‘by the

uncorroborated testimony’ of even a single accomplice witness ‘if that testimony is not incredible

on its face and is capable of establishing guilt beyond a reasonable doubt.’” United States v.

Florez, 447 F.3d 145, 155 (2d Cir. 2006) (quoting United States v. Parker, 903 F.2d 91, 97 (2d

Cir. 1990)). Here, the defendant had ample opportunity to attempt to discredit Rivera, including

through exhaustive cross-examination in an effort to establish the charges the defendant makes in

the Motion. The jury’s verdict demonstrates that any credibility challenges were resolved in favor

of the defendant’s guilt, as the jury was entitled to do.

        Second, the defendant argues that there is no evidence that he continued to conspire to

traffic in cocaine, and to possess firearms in furtherance thereof, after his 2013 falling out with

Rivera. (Mot. 9-17). The defendant argues that the Cachiros were the center of a “hub-and-spoke”

conspiracy, with the Cachiros’ trafficking as the sole object of the conspiracy. (Id. at 11-12). The

defendant’s characterization is flatly contradicted by the trial evidence, which showed a large and

wide-ranging conspiracy to traffic in cocaine destined for the United States, and which

demonstrated that the defendant conspired with an enormous number of people—including, but

by no means limited to, the Cachiros—to do so.




                                                   24
       Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 28 of 56




       As the trial evidence amply demonstrated, the defendant had a large cast of co-conspirators

in his endeavors to manufacture, distribute, and possess with intent to distribute cocaine for

importation into the United States and onboard U.S.-registered aircraft. He conspired with

Sandres, his long-time partner from their days importing kilogram-quantities of cocaine to Miami

for sale. See Trial Evidence, supra, Part I. The defendant and Sandres partnered in forming and

operating the Laboratory; in protecting and transporting loads of cocaine with the Cachiros; in

selling cocaine to Sinaloa and Pluto; in committing (along with co-conspirator Avila-Meza and

others) drug-related kidnappings and murders.       See Trial Evidence, supra, Parts I-V.     The

defendant commanded teams of security and sicarios, battalions of co-conspirators who

safeguarded the Laboratory, protected drug shipments, guarded the defendant, and committed

murders and kidnappings on his orders. See Trial Evidence, supra, Parts I, II, and IV. The

defendant conspired with the Sinaloa cartel, to whom he sold at least three tons of cocaine. See

Trial Evidence, supra, Part IV. The defendant conspired with the Los Valles cartel, to whom he

delivered at least approximately 1.5 tons of cocaine. See Trial Evidence, supra, Part II. The

defendant conspired with Chang Monroy, Yuca, Sierra-Vargas, Congressman Najera, and Compita

to obtain cocaine and transport it from South America to Honduras, from where it could be further

distributed to Guatemala, Mexico, and ultimately the United States. See Trial Evidence, supra,

Part II. The defendant conspired with a staggering number of police and military officials,

including Martinez, who protected drug shipments and drug workers from law enforcement and

provided the defendant with intelligence on drug-related police investigations and tools to defeat

law enforcement scrutiny and Ponce Fonseca, who provided the defendant with military uniforms

and equipment; and many others. See Trial Evidence, supra, Parts V, VI.




                                               25
        Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 29 of 56




       The defendant conspired further, locally in San Pedro Sula, with Chepe Handal, who

became a partner in the Laboratory and shared the benefits of his corrupt police network. See Trial

Evidence, supra, Part III. The defendant conspired with Javier Choloma, who introduced the

defendant to potential narcotics transactions and protected the defendant’s cocaine-fueled business

interests through straw ownership. See Trial Evidence, supra, Part IV. The defendant conspired

with Leopoldo Crivelli, the Mayor of Choloma, and Crivelli’s son, who helped the defendant

launder the proceeds of (and thus promoted) his cocaine trafficking and ran interference with law

enforcement to protect that business. See Trial Evidence, supra, Parts III, V. The defendant

conspired with Jarufe, who owned the land where the Laboratory was located and invested in its

operations, who also laundered the proceeds of the defendant’s cocaine trafficking, and who

facilitated the defendant’s relationships with corrupt political officials. See Trial Evidence, supra,

Part III. The defendant conspired with Hernandez, who provided the defendant with political and

law enforcement protection for his cocaine-trafficking business in exchange for bribes and access

to the Laboratory’s cocaine production. See Trial Evidence, supra, Part V. The defendant

conspired with Tony Hernandez, Hernandez’s brother and the point of contact for the defendant’s

partnership with Hernandez in the Laboratory’s operations. See Trial Evidence, supra, Part V.

The defendant conspired with Barahona, head of the Honduran judiciary; and with Chinchilla, the

Honduran Attorney General, who each provided the defendant (and his powerful co-conspirators)

with protection from law enforcement. See Trial Evidence, supra, Part IV. The defendant also

conspired with Gutierrez, who threatened potential witnesses and who acted as the defendant’s

representatives in dealing with other co-conspirators after the defendant was arrested. See Trial

Evidence, supra, Parts V, VI.




                                                 26
        Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 30 of 56




       Thus, the defendant’s contentions that he only conspired with, at most, Rivera; and that the

Cachiros were at the hub of any such conspiracy; are both refuted by the evidence. The

defendant’s falling out with Rivera did not end the illegal agreement or the defendant’s

participation in it; it ended only the defendant’s relationship with one of many co-conspirators.

The defendant maintained his illicit partnerships with Hernandez, Martinez, the Sinaloa cartel, his

squads of security and sicarios, South American cocaine and cocaine base suppliers, and numerous

other co-conspirators, which were independent of his relationship with the Cachiros, functioning

as an important link in the chain of importing cocaine into the United States.

               2.      The Trial Evidence Showed the Defendant’s Participation in the
                       Charged Conspiracies Through His Arrest

       The defendant argues also that, generally and beyond Rivera, the evidence was insufficient

to show that he continued to conspire to violate the narcotics laws, and to possess and conspire to

possess firearms in furtherance of that crime, after 2013. The defendant argues that the evidence

showed only his “mere presence” when others were committing drug trafficking, or that the

evidence was “as compatible with innocence as guilt.” (Mot. at 7, 14). The defendant’s arguments

ignore significant portions of the trial evidence. The evidence readily showed that the defendant’s

participation in the charged conspiracies continued up to, and past, the time of his arrest.

        “[I]t is the responsibility of the jury—not the court—to decide what conclusions should

be drawn from evidence admitted at trial.” Cavazos v. Smith, 565 U.S. 1, 2 (2011). All inferences

from the evidence must be drawn in the Government’s favor so long as they are “reasonable.”

United States v. MacPherson, 424 F.3d 183, 190 (2d Cir. 2005) (emphasis added). To demand

that each such inference instead be independently established beyond a reasonable doubt would

flout black-letter law and usurp the jury’s role; “[t]he possibility that inferences consistent with




                                                 27
         Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 31 of 56




innocence as well as with guilt might be drawn from circumstantial evidence is of no matter to

sufficiency analysis because ‘it is the task of the jury, not the court, to choose among competing

inferences.’ ” Id. (quoting United States v. Morgan, 385 F.3d 196, 204 (2d Cir. 2004)).

Accordingly, even assuming the “equipoise” rule that the defendant invokes remains good law,

see                             United                            States                            v.

Cannon, 636 F. App’x 30, 32 (2d Cir. 2016) (noting the open question), the question of whether

“the evidence viewed in the light most favorable to the prosecution gives equal or nearly equal

circumstantial support to a theory of guilt and a theory of innocence,” Valle, 807 F.3d 508, 515

(2d Cir. 2015) is one that is posed after all reasonable inferences from individual pieces of evidence

are drawn in favor of the Government. See United States v. Aquart, 912 F.3d 1, 44-45 (2d Cir.

2018).

         As the Court recognized in addressing the defendant’s argument at trial that there was no

evidence in the record to establish that the defendant had continued to participate in a conspiracy

after 2013, stating that “[c]onspiracy is a continuing offense,” and “[w]here a conspiracy statute

does not require proof of an overt act and the indictment alleges a conspiracy that contemplates a

continuity of purpose and a continued performance of acts, and the government has introduced to

show that such a conspiracy existed, the conspiracy is presumed to exist until there is an affirmative

showing that it has been terminated … which is usually demonstrated that the goals of the

conspiracy were accomplished in some final manner or that [the defendant] took affirmative steps

to withdraw.”     (Tr. 1038).    Nowhere does the defendant address the black letter law that

“conspiracy is a continuing offense” and “a defendant who has joined a conspiracy continues to

violate the law through every moment of [the conspiracy’s] existence, and he becomes responsible




                                                 28
        Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 32 of 56




for the acts of his co-conspirators in pursuit of their common plot.” Smith v. United States, 568

U.S. 106, 111, (2013) (internal quotations and citations omitted). The burden is on the defendant

to establish that the conspiracy has ended, whether by the defendant’s withdrawal or for another

reason, such as that the conspiracy’s objectives or aims have been accomplished or abandoned.

See id. “[S]chemes to import or distribute controlled substances are the subjects of specifically

drawn statutes” and “overt acts in furtherance of such specifically prohibited agreements need be

neither pleaded nor proven.” United States v. Grammatikos, 633 F.2d 1013, 1023 (2d Cir. 1980)

(internal citations omitted).

       In or about 2009 or 2010, when he began operating the Laboratory with Sandres, the

defendant joined conspiracies to traffic cocaine into the United States (Count One) and to use

firearms, including machineguns (Count Three), to do so. (Tr. 273, 290-91). See Trial Evidence,

supra, Part I. Try as he might to cabin the conspiracies only to the defendant and Rivera, there is

significant evidence of the defendant’s narcotics importation and firearms conspiracies both before

and after 2013. Moreover, there is nothing in the record suggesting either that the defendant

withdrew from the conspiracies or that the aims of the conspiracies were achieved or abandoned.

“Mere cessation of the conspiratorial activity by the defendant is not sufficient to prove

withdrawal. The defendant ‘must also show that he performed some act that affirmatively

established that he disavowed his criminal association with the conspiracy, either the making of a

clean breast to the authorities, or communication of the abandonment in a manner reasonably

calculated to reach co-conspirators.” United States v. Leslie, 658 F.3d 140, 143 (2d Cir. 2011)

(internal quotations and citations omitted). Rather, “[u]nless a conspirator produces affirmative




                                                29
        Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 33 of 56




evidence of withdrawal, his participation in a conspiracy is presumed to continue until the last

overt act by any of the conspirators.” Id. (internal quotations and citations omitted).

       The Government established that the conspiracies charged in Counts One and Three

continued after 2013; and the defendant and the defendant has offered no evidence to establish

withdrawal, much less to satisfy the relevant legal standard. The defendant met with, and bribed,

Hernandez, a member of the conspiracy, on two occasions in 2019. (Tr. 389, 869-71). Rivera’s

testimony on this point is corroborated by other testimonial and physical evidence. Special Agent

Sandalio Gonzalez testified that on or about May 28, 2019 there was a public filing in the

prosecution United States v. Juan Antonio Alvarado Hernandez that revealed for the first time

publicly allegations against Hernandez. (Tr. 869-870). The jury could reasonably infer that the

defendant met with JOH the following day, based on data from the Waze application stored on the

defendant’s cellphone indicating that he initiated navigation to Casa Presidencial Honduras. (See

GX 201-201 at Rows 4-6, 8, 9). The jury could draw a similar reasonable inference regarding June

12, 2019. On the same day of a filing in the Tony Hernandez prosecution, Waze data from the

defendant’s cellphone reflects navigation to Casa Presidencial. (Tr. 869-70; GX 201-201 at Rows

25, 26, 29).

       The continuation of the conspiracies charged in Counts One and Three—which, again, the

Government need not prove—also was established by other objective evidence. For example,

Sanchez testified that, in 2014, the defendant showed Sanchez a military-grade green firearm the

defendant said had been given to him by the Honduran military, further illustrating—and

corroborating—the protection promised to the defendant by Hernandez, and provided by Ponce

Fonseca and others. In or about April 2015, Martinez and Gutierrez exchanged messages,




                                                 30
        Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 34 of 56




discussing, among other things, the defendant’s bodyguards having been murdered. (See GX 933-

T). Martinez wrote, in part, “Did you know the 3 that were killed in Cortes in a white truck …

Because they were saying that they were your dad’s bodyguards.” (GX 933-T at 3, Rows 9, 19).

Martinez continued that “[t]he police from Cortes called me and told me.” (GX 933-T at 4, Rows

29). A jury could fairly infer that these communications about the murder of the defendant’s

bodyguards indicate that the defendant continued to engage in narcotics trafficking, and to use

firearms, including machineguns, in furtherance of that. In particular, the term “bodyguards” could

be interpreted as similar to the armed workers who guarded the Laboratory (Tr. 291, 668-71), as

well as those who guarded the defendant’s cocaine shipments (see, e.g., Tr. 307-10). Similarly,

that Martinez learned about this from “the police in Cortes” (GX 933-T at 4, Row 29), could

indicate that the defendant, and his co-conspirators, still had access to the corrupt law enforcement

contacts he used in furtherance of his drug trafficking business. See Trial Evidence, supra, Part

VI. These inferences are bolstered further by the defendant’s own communications with Martinez,

from February 2020, about avoiding and deleting wiretaps; and that the instructions Martinez

provided also were stored as a note in Gutierrez’s iCloud account. See Trial Evidence, supra, Part

VI. They also are supported by the pictures of bulk U.S. currency, consistent in appearance with

narcotics proceeds, found on the defendant’s cellphone, which was seized at the time of his March

2020 arrest. (See, e.g., 201-167, 201-168).

       Indeed, even after his arrest, the defendant’s emails from the MCC evidence his continued

involvement with co-conspirators, including Gutierrez, Martinez, and Comanche, in an effort to

obtain information about criminal conduct committed in furtherance of the conspiracy, such as

about the Laboratory and the defendant’s murder of the boat mechanic. (GX 701-T – 709-T). In




                                                 31
       Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 35 of 56




addition to apparent references to his murder of the boat mechanic and the Laboratory at Cerro

Negro, the defendant also sent emails asking to “pressure Sauceda” and “talk to Chinchilla,”

referencing a police official and the Honduran Attorney General whom, as set forth above,

Hernandez explicitly referenced to the defendant as someone who would assist in protecting their

transportation of drugs and immunizing them from prosecution. (708-T; see also Tr. 694).

               3.     The Evidence Established the Defendant’s Use of Machineguns in
                      Furtherance of the Narcotics Conspiracy

       The defendant bears the burden to show either that he exited from the conspiracy or that it

otherwise ended. He has done neither. Moreover, it is well-recognized black-letter law that

conspiracy is a continuing offense and that a Section 924(c) offense is tethered to the predicate

count for purposes of that analysis. There is more than ample evidence in the record to suggest

that the defendant’s participation in the narcotics conspiracy (as well as the firearms conspiracy

charged in Count Three) continued until 2020, as did his use and possession of firearms in

furtherance of the narcotics conspiracy.

       The defendant argues principally that the only evidence supporting the defendant’s

conviction on Count Two are photographs of firearms seized from the defendant’s cellphone and

Gutierrez’s Instagram and iCloud accounts. (Mot. at 17-18 ). Under Second Circuit law, it was

not possible for the jury to convict the defendant on Count Two based on conduct outside the

statute of limitations. See United States v. Delgado, 971 F.3d 144, 157 (2d Cir. 2020) (citing

United States v. Payne, 591 F.3d 46, 69 (2d Cir. 2010) (“Conspiracy is a continuing offense. …

When a defendant is convicted of violating § 924(c)(1)(A) for using or carrying a firearm during

and relation to a crime that is a continuing offense, the § 924(c)(1) crime itself is a continuing

offense.”)). “Federal law criminalizes the mere possession of a firearm only if that possession is




                                               32
        Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 36 of 56




‘in furtherance’ of a drug trafficking crime.” United States v. Johnson, 452 F. Supp. 3d 36, 75

(S.D.N.Y. 2019) (quoting United States v. Lewter, 402 F.3d 319, 321 (2d Cir. 2005)). “Under

[Second Circuit] precedent, ‘the requirement . . . that the gun be possessed in furtherance of a drug

crime may be satisfied by a showing of some nexus between the firearm and the drug selling

operation.’” Id. at 75 (quoting United States v. Finely, 245 F.3d 199, 203 (2d Cir. 2001)). The

“ultimate question” in determining whether the Government has demonstrated the requisite nexus

is “whether the firearm ‘afforded some advantage (actual, potential, real or contingent) relevant to

the vicissitudes of drug trafficking.” Id. at 75 (quoting Lewter, 402 F.3d at 322).

       That such a nexus existed was established beyond a reasonable doubt. The defendant

arrived at his first meeting with Rivera, at the gas station in Omoa Cortez, armed with a

semiautomatic pistol and two short-barreled AR-15 semiautomatic rifles. (Tr. 286-87). He

guarded his Laboratory with approximately 20 or 30 men armed with AR-15s, AK-47s, and

grenade launchers. (Tr. 291). And the defendant protected his cocaine shipments with security

cars and men armed with machineguns, including the defendant himself, who during at least one

cocaine shipment carried an AR-15 and a green Glock with a selector switch for automatic firing.

(Tr. 308-10). Sanchez corroborated Rivera’s testimony about the defendant’s personal use and

carrying of machineguns, recalling how in approximately 2014 the defendant showed Sanchez a

green “heavy military-grade weapon” and said “I hope someone crosses my path so I can debut

this new little toy that a friend gave me as a gift.” (Tr. 707). The defendant’s phone, seized at the

time of his March 2020 arrest, is replete with photographs of firearms, including machineguns.

(See, e.g., GX 201-102 – 201-114). Gutierrez, the defendant’s son and co-conspirator, maintained




                                                 33
        Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 37 of 56




in his iCloud account multiple images depicting a green military-style AR-15 rifle with a “Navy

insignia.” (See, e.g., GX 901, 929; Tr. 107-08).




In January 2021 Gutierrez acknowledged that the Government had, in its recently-filed pretrial

motions in limine, correctly identified the green military weapon. (GX 935-T at Rows 15-21).

The defendant’s cellphone and Gutierrez’s Instagram and iCloud accounts contained photographs

of firearms that were similar in nature, in addition to the images of the green rifles. For example,

the defendant’s cellphone (GX 201-106) and Gutierrez’s iCloud account (GX 929) both contain

pictures of a similar-looking gold pistol (Tr. 110-11):




                                                34
       Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 38 of 56




These were not merely just pictures of guns—the images depict the types of guns, including

automatic rifles, that the trial evidence demonstrated were used in furtherance of the charged

conspiracies. Moreover, there was what the defendant and his co-conspirators indicated they

would do with these weapons. On or about May 17, 2020, month after the defendant’s March 1,

2020 arrest, an image was posted to Gutierrez’s Instagram account depicting firearms and three

“frog emojis.” (GX 1107; Tr. 132-35). Then, or about September 14, 2020, the defendant posted

yet another picture of firearms—including assault weapons, extended magazines, and

semiautomatic pistols—along with overlaid text reading “Hola” followed by a frog emoji, “Hi

Snitch.” (See GX 1113; see also Tr. 135).




                                             35
       Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 39 of 56




The jury could reasonably infer that these images, posted after the defendant’s arrest, demonstrate

a co-conspirator’s effort to intimidate potential witnesses from taking steps that could disrupt the

prosecution of the defendant and/or disrupt the conspiracy’s illegal operations. Put differently,

these images, in context, could give rise to the inference that the conspiracies charged in Count

One and Count Three continued until the defendant’s arrest, and that firearms, including

machineguns, were used in furtherance of the narcotics conspiracy.

       The defendant’s cellphone—again, seized at the time of his March 2020 arrest—also

contains photographs representing bulk U.S. currency, which are consistent in appearance with

drug-trafficking proceeds. (See, e.g., 201-167, 201-168). Gutierrez’s Instagram account contains




                                                36
       Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 40 of 56




similar photographs of bulk U.S. currency. (See, e.g., GX 920, 921, 922, 923, 924, 925). One of

these images depicts bundles of U.S. currency wrapped up in $100, $50, and $20 denominations.

(GX 922). These images of bulk U.S. currency on both the defendant’s phone and Gutierrez’s

iCloud account are consistent with the testimony at trial that Rivera paid the defendant in cash for

his participation in transporting drug loads (Tr. 292, 312-13, 315, 321), bribed Hernandez in cash

(Tr. 696-97, 701), and laundered his drug money at Graneros in cash (Tr. 653-55). The jury could

reasonably infer from this testimony, in combination with the photographs of cash on both the

defendant’s phone and his co-conspirator’s, and son’s, iCloud account, that the cash represented

proceeds of narcotics trafficking and that the weapons, including machineguns—also pictured on

the defendant’s phone and on Gutierrez’s accounts—were being used to protect the drug money

in furtherance of the ongoing conspiracy. Moreover, the defendant can point to nothing in the

record that he withdrew from the conspiracy or that it otherwise ended.

       Beyond the defendant’s personal use of firearms, including machineguns, the evidence also

is sufficient under Count Two to convict him under an aiding and abetting theory. “Generally, to

establish a conviction through the use of section 2(b), the government must prove that the

defendant had the mental state necessary to violate the underlying criminal statute and that the

defendant ‘willfully caused’ another to commit the necessary act.” United States v. Gabriel, 125

F.3d 89, 99 (2d Cir. 1997). With respect to narcotics conspiracy specifically, “[a]n active

participant in a drug transaction has the intent needed to aid and abet a § 924(c) violation when he

knows that one of his confederates will carry a gun. In such a case, the accomplice has decided to

join in the criminal venture, and share in its benefits, with full awareness of its scope—that the

plan calls not just for a drug sale, but for an armed one.” Rosemond v. United States, 572 U.S. 65,




                                                37
       Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 41 of 56




77-78 (2014). As this Court instructed the jury, “you may also find the defendant guilty of aiding

and abetting the crime charged in Count Two if you find that he actively participated in the drug-

trafficking crime charged in Count One with advance knowledge that another participant in the

crime would use or carry a machine gun or destructive device during and in relation to, or possess

a machinegun or destructive device in furtherance of, that crime.” (Tr. 1178). In addition to his

failed argument that he did not personally use a machinegun, the defendant, somewhat incredibly,

argues that neither was there evidence he aided or abetting anyone else in doing so during the

relevant statutory period. (Mot. at 18). The evidence from Gutierrez’s iCloud and Instagram

accounts, described infra Argument, Part II.B.1, hardly is the only trial evidence demonstrating,

at a minimum, that the defendant aided and abetted the use and possession of firearms in

furtherance of the cocaine importation conspiracy. In 2013, the defendant agreed with Hernandez

to ship massive amounts of cocaine from his Laboratory—as Hernandez put it, for the Laboratory

to “work for him.” (Tr. 693-95). Hernandez was elected President the following year and remains

in office. Approximately six years later, in 2019, the defendant again bribed Hernandez. See Trial

Evidence, supra, Part V. Moreover, he did so on days on or about significant files in the

prosecution of Tony Hernandez, another of the defendant’s co-conspirators with whom Hernandez

had directed the defendant to work. See Trial Evidence, supra, Part V. Those filings revealed, for

the first time, allegations of narcotics trafficking against Hernandez. (Tr. 869). Based on this

alone—the two sets of bribes, in 2013 and 2019, to his powerful co-conspirator—the jury could

have inferred that the defendant continued operating his Laboratory and transporting cocaine, both

of which, as Rivera described, involved men armed with firearms, including machineguns. See

Trial Evidence, supra, Parts I, II. Strengthening that inference are the numerous photographs of




                                               38
       Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 42 of 56




bulk quantities of U.S. currency, consistent with drug-trafficking proceeds, found on Gutierrez’s

Instagram account. (See, e.g., GX 920, 921, 922, 923, 924, 925). Put simply, the trial evidence

shows that the narcotics conspiracy continued through the defendant’s arrest, and from the

evidence about use of firearms, including machineguns, as part of that conspiracy, the jury could

have concluded, at least, that the defendant of Count Two on aiding and abetting theory.

       The defendant also erroneously suggests that “because the verdict returned by the jury does

not identify the specific machinegun used or possessed by [Gutierrez], or when the use or

possession occurred” it is therefore impossible to determine whether the defendant was convicted

on Count Two based on conduct alleged to have occurred within the applicable statute of

limitations period. (Mot. at 24-25). However, under Second Circuit law, “a defendant who uses

multiple firearms in relation to a single drug-trafficking crime may be charged with only one

violation of § 924(c)(1).” United States v. Medina, 642 F. App’x 59 (2d Cir. 2016) (citing United

States v. Lindsay, 985 F.2d 666 (2d Cir. 1993)). In doing so, the Second Circuit noted that

“Congress considered the appropriate ‘unit of prosecution’ under Section 924(c)(1) to be ‘the

underlying drug-trafficking offense, not the separate firearms.’” Id. See also United States v.

Mejia, 545 F.3d 179, 205 (2d Cir. 2008) (“the appropriate unit of prosecution under § 924(c)(1) is

the predicate offense”)). The defendant’s assertion that the jury was required to “identify the

specific machinegun used or possessed by [Gutierrez], or when the use or possession occurred”

(Mot. at 25) is therefore incorrect under Second Circuit law. The jury could fairly have found,

based on the testimony of witness and/or physical evidence offered at trial, detailed above, that

firearms—including machineguns—were used in furtherance of the narcotics importation




                                               39
       Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 43 of 56




conspiracy charged in Count One, and was not required to identify a specific firearm or time—of

which, as the evidence demonstrated, there were many.

               4.      Venue Was Proper in the Southern District of New York

       The Court should reject the defendant’s challenge to the sufficiency of the venue evidence.

(Mot. at 19). The evidence demonstrated that several of the defendant’s “joint offenders,” 18

U.S.C. § 3238, were first brought to this District when they entered the United States for

prosecution. (See GX 504). The joint offenders included Rivera; Sierra-Vargas, the Colombia-

based trafficker who sent cocaine from Colombia for one shipment that the defendant facilitated

in or about 2010 or 2011 (see Tr. 305-06); Avila-Meza, the defendant’s corrupt HNP contact with

whom, in or about 2012 or 2013, the defendant beat, tortured, and murdered two assassins who

had killed Sandres’ brother over a drug debt (see Tr. 347-52); Fredy Renan Najera Montoya, the

former Honduran Congressman who controlled the airstrip where one of those cocaine loads

landed (see Tr. 317-18). Each of these defendants was first brought to the Southern District of

New York, including Avila-Meza in 2016 and Najera in 2018. (Tr. 861-63; see also GX 504).

       There are sufficient facts in the record to provide by a preponderance of the evidence that

venue was proper in this District, and the Court should reject the defendant’s argument.

II.    A New Trial Is Not Warranted

       A.      Applicable Law

               1.      Rule 33

       Rule 33 “motions for a new trial are disfavored in the Second Circuit.” United States v.

Gambino, 59 F.3d 353, 364 (2d Cir. 1995). “The defendant bears the burden of proving that he is

entitled to a new trial under Rule 33 . . . .” United States v. McCourty, 562 F.3d 458, 475 (2d Cir.




                                                40
       Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 44 of 56




2009). “The ultimate test on a Rule 33 motion is whether letting a guilty verdict stand would be a

manifest injustice.” United States v. Ferguson, 246 F.3d 129, 134 (2d Cir. 2001) (citation and

internal quotation marks omitted). Granting a new trial “must be done sparingly and in the most

extraordinary circumstances.” United States v. Archer, 977 F.3d 181, 187 (2d Cir. 2020) (internal

quotations omitted.” “[A] district court may not grant a Rule 33 motion based on the weight of

the evidence alone unless the evidence preponderates heavily against the verdict to such an extent

that it would be ‘manifest injustice’ to let the verdict stand.” Id. at 188. In Archer, the Second

Circuit explained further:

       We stress that, under this standard, a district court may not ‘reweigh the evidence
       and set aside the verdict simply because it feels some other result would be more
       reasonable.’ To the contrary, absent a situation in which the evidence was ‘patently
       incredible or defie[d] physical realities,’ or where an evidentiary or instructional
       error compromised the reliability of the verdict, a district court must ‘defer to the
       jury’s resolution of conflicting evidence.’ And, as it must do under Rule 29, a
       district court faced with a Rule 33 motion must be careful to consider any reliable
       trial evidence as a whole, rather than on a piecemeal basis.

       Id. at 188-89.L 6807833, at *4 (quoting United States v. Canova, 412 F.3d 331, 349 (2d

Cir. 2005)).

               2.      Defense Requests for Jury Instructions

       A defendant seeking a jury instruction regarding a defense theory must establish that (i) the

instruction “accurately represent[s] the law in every respect,” (ii) the instruction “represents a

theory of defense with a basis in the record that would lead to acquittal,” and (iii) the defense

theory “is not effectively presented elsewhere in the charge.” United States v. Martinez, 769 F.

App’x 12, 14-15 (2d Cir. 2019).




                                                41
       Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 45 of 56




       B.      Discussion

               1.      Evidence from the Instagram and iCloud Accounts Was Properly
                       Admitted

       On March 2, 2021, the Government submitted a supplemental motion in limine, seeking to

introduce then recently-seized evidence obtained from certain Instagram and iCloud accounts

belonging to Gutierrez. (Dkt. No. 253). At the close of the evidence, the defendant submitted a

less-than-two-page letter seeking to strike the Government Exhibits admitted from the Instagram

and iCloud accounts. (Dkt. No. 271). 12 The defendant argued that these exhibits were irrelevant,

inflame the passions of the jury, and do not qualify as co-conspirator statements pursuant to Rule

801(b)(2)(E). (See Dkt. No. 271 at 2). In response, the Government submitted a detailed letter—

supplementing it’s earlier 11-page, unopposed letter memorandum—refuting each of the

defendant’s meritless arguments. (See Dkt. No. 272). The Court concluded that Gutierrez’s

statements in the Instagram and iCloud accounts were made “during and in furtherance of the

conspiracy” and were admissible under either Rule 801(d)(2)(E) or 804(b)(3). (Tr. 1039-41).

       “In the Second Circuit, district courts ‘routinely admit[] coconspirator statements into

evidence in the presence of the jury on a conditional basis, subject to the later submission of the

necessary evidence …. [W]here such hearsay is ‘admitted subject to connection, the judge must

determine, when all the evidence is in, whether in his view the prosecution has proved participation

in the conspiracy, by the defendant against whom the hearsay is offered.’” United States v. Miller,

No. 12 CR 0368 PAC, 2012 WL 4791992, at *4 (S.D.N.Y. Oct. 9, 2012) (internal quotations and




12
  The exhibits the defendant sought to strike were GX 901-935, 933-T, 1101-1125, 1109-T,
1110-T, 1111-T, 1112-T, 1113-T, 1124-T, and 1125-T.




                                                42
       Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 46 of 56




citations omitted). To be admissible, “there must be evidence that there was a conspiracy involving

the declarant and the nonoffering party, and … the statement [must have been] made ‘during the

course and in furtherance of the conspiracy.’” Bourjaily v. United States, 483 U.S. 171, 175

(1987). “[A] co-conspirator’s statements can be admitted against a defendant if the government

can show by a preponderance of the non-hearsay evidence that a conspiracy existed, that the

defendant and declarant were members of it, that the statement was made in the course of the

conspiracy, and that the statement was made in furtherance of the conspiracy.” United States v.

Kusek, 647 F. Supp. 1150, 1153 (S.D.N.Y. 1986) (collecting cases). “Generally, a trial court will

admit a co-conspirator’s statements subject to connection with the conspiracy, and makes the

appropriate findings as to connection at the close of the Government’s case.” Id. That is what the

Court appropriately did here. (Tr. 1039-41).

       The evidence at trial established that Gutierrez was a member of the charged conspiracies.

See supra Argument, Part I.B.3. Like the defendant, Gutierrez maintained contact information for

numerous co-conspirators including at least a dozen law enforcement or military officials, as well

as Fuad Jarufe and Jarufe’s family. (See GX 926, 927). Gutierrez communicated with these

individuals about the defendant’s crimes.       For example, electronic communications from

Gutierrez’s iCloud account reflect that, in April 2015, Gutierrez and Martinez discussed the

defendant’s bodyguards being killed in the Cortes Department, and Gutierrez agreed to look into

it. (See GX 933-T). Similarly the defendant’s prison emails reflect that Gutierrez communicated

with Martinez and Comanche about the Laboratory and the mechanic’s murder in an effort to

obtain non-public information about those matters. (See GX 701-09-T). Gutierrez also maintained




                                                43
        Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 47 of 56




the same wiretap delete codes provided by Martinez to the defendant as a note in Gutierrez’s

iCloud account. (GX 928).

       Gutierrez’s own communications make clear his specific knowledge of, and participation

in, the conspiracies. On January 11, 2021 communication between Gutierrez and “Krizia Murillo,”

in which they identify a number of the co-conspirators referenced, anonymously, by the

Government’s January 8, 2021 motions in limine. (Tr. 873-76; GX 935-T). In that exchange, the

participants correctly identified “CC-10” as Barahona; “CC-1” as Sandres; “CC-4” as “Juancho,”

i.e., the nickname the defendant used for Hernandez; and “Edgar,” referencing Edgar Rios, a/k/a

“Pluto.” (See id.). Gutierrez wrote, “I know all of them” and “All of them are there.” (GX 935-

T at Rows 7, 15). In an apparent reference to the fact that Sandres and Rios were by that time

deceased, Murillo wrote, “So are they going to bring them back to life or what the heck?”

“[S]tatements between coconspirators that may be found to be in furtherance of the conspiracy

include statements that provide reassurance, or seek to induce a coconspirator’s assistance, or serve

to foster trust and cohesiveness, or inform each other as to the progress or status of the conspiracy.”

United States v. Maldonado-Rivera, 922 F.2d 934, 959 (2d Cir. 1990) (internal citations omitted).

Here, Gutierrez, a co-conspirator, is discussing the status of other co-conspirators, and of the

conspiracy as a whole.

       Photographs stored on Gutierrez’s iCloud and Instagram accounts also reflect the

defendant’s and Gutierrez’s close relationship with their co-conspirators and law enforcement.

Photographs are not “statements,” and thus, the rule against hearsay provides no basis for their

exclusion. United States v. Moskowitz, 581 F.2d 14, 21 (2d Cir. 1978) (“The sketch itself, as

distinguished from . . . statements about it, need not fit an exception to the rule against hearsay




                                                  44
       Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 48 of 56




because it is not a ‘statement’ and therefore can no more be ‘hearsay’ than a photograph identified

by a witness.”). Rather, the issue is whether the photographs and videos were relevant and,

therefore, admissible. The photographs and videos plainly satisfied that threshold requirement and

were properly admitted at trial. For example, in his iCloud account Gutierrez maintained a

photograph of the defendant in a bulletproof vest and Honduran military beret (GX 917); similarly,

on Gutierrez’s Instagram account was a photograph of the defendant and Gutierrez, with Gutierrez

wearing a Honduran National Police hat (GX 1115):




These photographs were relevant and admissible to show the defendant’s significant connections

with Honduran military and law enforcement officials, which witnesses explained the defendant

used to commit his drug-trafficking and weapons offenses. (Tr. 284-85, 287-88, 291, 294-95, 694,

702-03). Photographs stored in Gutierrez’s iCloud account also demonstrate his ties to other co-

conspirators, including a picture of Gutierrez with Hernandez (GX 915), as well as one showing

Hernandez and Martinez (GX 918). These photographs demonstrate the close relationships

between Hernandez and his co-conspirators, including the defendant. (Tr. 294-95, 691-701).




                                                45
       Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 49 of 56




       Supporting this inference were Gutierrez’s communications, illustrating specific

knowledge about the conspiracy, including about the green military-style rifle.       See supra

Argument, Part I.B.3.    Gutierrez’s iCloud and Instagram accounts also contain numerous

photographs and videos of other ammunition and firearms. (See, e.g., GX 903-14, 1104, 1104-

13). These photographs, again, depict weapons like those used in furtherance of the defendant’s

drug-trafficking and violence. (Tr. 286, 308, 371). For example, the weapons include pictures of

firearms with extended magazines, sued to fire more rounds of ammunition more quickly without

the firearm needing to be reloaded. (See, e.g., GX 907, pictured below; Tr. 83-84, 1013-14).




                                               46
       Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 50 of 56




Other photographs and videos on Gutierrez’s iCloud and Instagam accounts, depicting bulk

quantities of U.S. currency consistent with drug-trafficking proceeds also indicate Gutierrez’s

participation the charged conspiracies. (See supra Argument, Part I.B.3; see also GX 920, 921,

922, 923, 924, 925). Several photographs from Gutierrez’s Instagram account contain overlad text

that reflects Gutierrez’s comments on the photographs. These include, among others, photographs

of (i) bulk U.S. currency with the comment, “Sunday Funday” (GX 1109-T); (ii) two assault rifles

and two handguns with the comment, “The prettiest thing you will see today” (GX 1110-T); and

firearms with frog emojis, discussed above (see supra Argument, Part I.B.3; see also GX 1107,

1113, 1125). For the reasons discussed above, these photographs were relevant and admissible as

direct evidence of the charged crimes. The overlaid text also was properly admitted as co-

conspirator statements under Rule 801(d)(2)(E) because Gutierrez was furthering the conspiracy

by boasting to others about the success of Gutierrez’s activities and his perceived power. For

similar reasons, the statements were admissible under Rule 804(b)(3) because Gutierrez’s remarks

would be probative of his guilt were he to stand trial on drug-trafficking or weapons charges.

Importantly, and as detailed above, see supra Argument, Part I.B.3, at least two of these images

including references to “snitch” were taken after the defendant’s March 2020 arrest. (See GX

1107-r, 1113-r; Tr. 132-35). The evidence from Gutierrez’s iCloud and Instagram accounts was,

as described here and above, corroborative of testimony and other trial evidence proving the

defendant’s guilt. Moreover, that evidence, including communications with Martinez; images of

machineguns and bulk U.S. currency; photographs with and of other co-conspirators, such as

Hernandez and Martinez; and the postings related to “snitches,” some of which were dated after

the defendant’s arrest, all demonstrate Gutierrez’s participation in the charged conspiracies.




                                                47
         Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 51 of 56




         Accordingly, the defendant’s Rule 33 motion regarding the Court’s admission of the

evidence seized from Gutierrez’s iCloud and Instagram accounts did not result in a manifest

injustice and should be denied for the reasons the Court set forth on the record (Tr. 1039-41),

described above, and in the Government’s previous briefing (Dkt. Nos. 253, 272).

                2.      No Statute of Limitations Instruction Was Required

         The defendant has not established that the Court’s jury instructions were erroneous, much

less that the instructions resulted in manifest injustice.

         The defendant argues that “the jury could have concluded that any conspiracy involving

[the defendant] ended no later than 2013, when he and Rivera parted ways.” (Mot. at 24). This

fails to take into account, as set forth in more detail above, that the defendant’s conspiracy went

far beyond his drug-trafficking with Rivera and extended well past 2013. As the Court observed

in denying the defendant’s request to give an instruction relating to the statute of limitations,

“schemes to import or distribute controlled substances are the subjects of specifically drawn

statutes . . . [and] overt acts in furtherance of such specifically prohibited agreements need be

neither pleaded nor proven.” United States v. Grammatikos, 633 F.2d 1013, 1023 (2d Cir. 1980)

(internal citations omitted); see also United States v. Shabani, 513 U.S. 10, 115 S. Ct. 382, 382,

130 L. Ed. 225 (1994). (Tr. 1037-39). “For limitations purposes, the conspiracy may be deemed

terminated when, in a broad sense, its objectives have either been accomplished or abandoned, not

when its last overt act was committed.” Grammatikos, 633 F.2d at 1023. Put differently, “where

the government has presented sufficient evidence to show a conspiracy that has continuing purpose

or goals, the burden is on the defendant to prove that the conspiracy was terminated ….” (Tr.

1038).




                                                  48
        Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 52 of 56




       The defendant argues, without any evidence in the record to support the proposition, that

“[t]he jury could have concluded from [the] evidence that [the defendant] withdrew from and

terminated his role in the charged conspiracy more than five years before the Indictment was filed”

in 2020. (Mot. at 24). But that is not the applicable legal standard. “Since conspiracy is a

continuing offense, a defendant who has joined a conspiracy continues to violate the law ‘through

every moment of [the conspiracy’s] existence.’” Smith v. United States, 568 U.S. 106, 111 (2013)

(internal quotations and citations omitted).        A defendant arguing withdrawal must show

“‘affirmative action … to disavow or defeat the purpose’ of the conspiracy.” Id. at 113; see also

United States v. Johnson, 469 F.Supp.3d 193, 209 (S.D.N.Y. 2019). The record contains no

evidence that the defendant withdrew from the charged conspiracies. Rather, the defendant’s

argument seems to be that, because he ceased working with Rivera, his participation in the

conspiracy ended. This ignores both the law that conspiracy is a continuing offense, and the

significant evidence demonstrating that the conspiracy continued until the defendant’s arrest in

March 2020.

       Accordingly, the Court’s decision to reject the defendant’s request for a statute of

limitations instruction did not result in manifest injustice.

               3.      Rivera’s Testimony Was Properly Admitted

       Finally, the defendant claims as a basis for a new trial the Court’s admission of certain

statements made by (i) Sandres to Rivera and (ii) the defendant to Rivera. The defendant does not

identify the testimony he argues “likely compromised the verdict.” (Mot. 25-26). Rather, the

defendant dedicates less than a single page to this argument, simply reiterating failed arguments

this Court rejected before trial. The Government set out in detail in its motions in limine the basis




                                                  49
        Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 53 of 56




for admitting certain statements Sandres made to Rivera (Dkt. No. 224 at 14-19, 27-29; Dkt. No.

242 at 14-17) and made by the defendant to Rivera while both were in custody at the MCC (Dkt.

No. 224 at 25-29). The Court issued pre-trial rulings that this testimony was admissible. (Feb. 16,

2021 Tr. at 15-16, 30-31). For the reasons set forth in the Government’s pre-trial motions and on

the record at the final pre-trial conference, Rivera’s testimony was properly admitted and its

admission did not result in manifest injustice.

                       a. Statements Made by Sandres to Rivera

       At the final pre-trial conference, addressing the defendant’s argument that Sandres’

statements to Rivera should be inadmissible because Rivera caused Sandres’ unavailability by

murdering him, the Court stated that “there is no evidence that … the murder of [Sandres] had

anything in any way, shape, or form to do with eliminating him as a testifying witness in a trial.”

(FPTC Tr. at 15-16).

       Rivera testified that Sandres was Rivera’s cousin and that he began working for the

Cachiros in approximately 2003. (Tr. 282). Sandres worked for the Cachiros as a sicario and

assisted in escorting cocaine shipments. (Tr. 282). Sandres introduced the defendant to Rivera,

and explained that Sandres and the defendant had been working together in Miami and “that the

defendant was selling approximately one to five kilos of cocaine per month[.]” (Tr. 284). Sandres

also told Rivera that the defendant wanted to work with Rivera in escorting cocaine shipments and

that the defendant had contacts in the preventative police who could assist in removing any

checkpoints to facilitate drug shipments. (Tr. 284-85). As expected, Rivera also testified about

Sandres’ statements, in approximately 2013, that Sandres and the defendant requested that Rivera

lend them $1 million to invest in a cocaine shipment. (Tr. 356-58).




                                                  50
        Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 54 of 56




       The same rationale that supported the Court’s ruling to admit these statements prior to trial

applies now with equal force. While Leonel Rivera caused Sandres’ murder, he did not do so

while he was working for the Government. The defendant’s suggestion otherwise is baseless. The

defendant also suggests that Sandres’ statements to Rivera should have been barred because, as a

matter of equity, Rivera procured Sandres’ unavailability by murdering him. However, the

purpose of the waiver-by-misconduct doctrine is, as set forth in the Government’s motions in

limine, “that a defendant may not benefit from his or her wrongful prevention of future testimony

from a witness or potential witness.” See United States v. Dhinsa, 243 F.3d 635, 652 (2d Cir.

2001) (internal quotations omitted). This rule typically is applied in situations “where a defendant

has silenced a witness through the use of threats, violence or murder” and, as a result, forfeits his

right to object to hearsay testimony. See United States v. Mastrangelo, 693 F.2d 269, 272 (2d Cir.

1982). That argument is not applicable here, whether there is nothing to suggest that Rivera killed

Metro to gain a benefit on the theoretical chance that, at a future trial, admissions made by Sandres

to Rivera would be offered as evidence against the defendant.

       Accordingly, Sandres’ statements to Rivera were properly admitted and allowing the jury

to consider them did not result in manifest injustice.

                       b. The Defendant’s Statements to Rivera at the MCC

       Rivera’s testimony about the defendant’s statements to him at MCC was properly admitted

and its admission did not result in manifest injustice.

       Rivera testified on direct examination about statements the defendant made to him during

two conversations while both were in custody at the MCC. (Tr. 387-88). Rivera testified that, on

the first occasion, the two met near the prison showers and the defendant approached Rivera and




                                                 51
       Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 55 of 56




greeted him. (Tr. 387-88). The defendant then “started cursing the president of Honduras, Juan

Orlando Hernandez, because [the] defendant was saying that the president of Honduras was to

blame for his incarceration ….” (Tr. 387-88). The defendant also told Rivera that he had met on

two occasions, at Hernandez’s direction, with Martinez and a senior Honduran Air Force officer

to discuss a money-laundering company that Hernandez wanted Fuentes Ramirez to sell to him.

(Tr. 387-88). During the first of these meetings in 2019, the defendant paid Hernandez a bribe of

approximately 450,000 lempiras; during the second, the defendant provided another bribe. (Tr.

389). On redirect examination, after being cross-examined about these conversations with the

defendant at the MCC, Rivera testified that the defendant had told Rivera that he did not intend to

go to trial and that “he was going to ask the DEA to let him out of prison for a month” because the

defendant “had evidence, photos and videos, that would show how [Hernandez] was receiving

shipments of cocaine.” (Tr. 575).

       “More than a cooperation agreement is required to make an informant a government agent

with regard to a particular defendant. An informant becomes a government agent vis-a-vis a

defendant when the informant is ‘instructed by the police to get information about the particular

defendant.’” United States v. Whitten, 610 F.3d 168, 193 (2d Cir. 2010) (internal quotations

omitted). Thus, in order to establish a Sixth Amendment violation, a defendant must demonstrate

that law enforcement, in directing its informant, took deliberate action to elicit incriminating

remarks. See, e.g., Kuhlmann, 477 U.S. 436, 459 (1986); see also Birbal, 113 F.3d 342, 345 (2d

Cir. 1997) (“Although ‘the government [has] an affirmative obligation not to solicit incriminating

statements from the defendant in the absence of his counsel,’ there is no constitutional violation

when a government informant merely listens and reports.” (internal quotations omitted)).




                                                52
        Case 1:15-cr-00379-PKC Document 338 Filed 05/21/21 Page 56 of 56




       Rivera testified that the defendant approached him in the MCC; moreover, Rivera was not

acting at law enforcement’s direction, and there is no evidence in the record suggesting otherwise.

The defendant’s statements to Rivera about his meetings with Hernandez were properly admitted.

So too was Rivera’s testimony, on redirect, after defense counsel inquired on cross examination

about these conversations at the MCC. Accordingly, admitting this evidence did not result in

manifest injustice and their admission is not the basis for a new trial.

                                          CONCLUSION

       For the foregoing reasons, the Government respectfully submits that the Court should deny

the defendant’s post-trial motions.



Dated: New York, New York
       May 21, 2021

                                                            Respectfully Submitted,

                                                            AUDREY STRAUSS
                                                            United States Attorney for the
                                                            Southern District of New York

                                                      By:         /s/
                                                            Jacob Gutwillig
                                                            Michael D. Lockard
                                                            Jason A. Richman
                                                            Elinor Tarlow
                                                            Assistant United States Attorneys
                                                            212-637-2215 / 2193 / 2589 / 1036

cc:    Defense Counsel
       By ECF




                                                 53
